Citation Nr: 1626628	
Decision Date: 07/05/16    Archive Date: 07/14/16

DOCKET NO.  11-23 941A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for diabetes mellitus, Type II.

2.  Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected renal disease to include hypertension.


REPRESENTATION

Appellant represented by:	Nicole Knoll, Agent


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1963 to April 1966.

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2009 and July 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

With regard to the claim for an increased rating for diabetes mellitus, the Veteran was last afforded a VA examination in April 2013.  At that time, the examiner indicated that the Veteran's diabetes mellitus required diabetic care less than two times per month, and that his activities were restricted, but there was no indication that those restrictions included avoidance of strenuous occupational and recreational activities.  In a February 2014 statement, the Veteran's agent stated that his diabetes mellitus now required diabetic care three times a month.  She also submitted a letter from the Veteran's treatment provider that stated that the Veteran had to give up his commercial driver's license due to his diabetes.

As the evidence of record suggests that the Veteran's diabetes mellitus symptomatology may have worsened in severity since the April 2013 VA examination, a remand is necessary in order to schedule him for an appropriate VA examination in order to assess the current nature and severity of his service-connected diabetes mellitus.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

With regard to the Veteran's claim for service connection for sleep apnea, in a July 2014 VA examination report, the examiner opined that the Veteran's sleep apnea was not caused or aggravated by his renal disease to include hypertension.  The examiner reasoned that sleep apnea was caused by a collapse of the soft tissue of the nasopharynx during sleep, and that there is no relationship between renal disease and hypertension and the development or process of obstructive sleep apnea.

In November 2014, the Veteran's agent submitted an article titled "Sleep Apnea in Renal Patients" from the Journal of the American Society of Nephrology.  The article indicates that sleep apnea is related to systemic hypertension, and could also be a complication of advanced renal insufficiency.  See Carmine Zoccali, et al., Sleep Apnea in Renal Patients, 12 J. Am. Soc Nephrol 2854 - 2859 (2001).

The article, while not dispositive of the claim, see Wallin v. West, 11 Vet. App. 509, 514 (1998), calls into question the rationale provided the Veteran July 2014 examiner.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that a medical examination report must contain not only clearly conclusions with supporting data, but also a reasonable medical explanation connecting the two).  Thus, the Board finds that an addendum opinion is necessary.

On remand, the AOJ should associate with the record any outstanding relevant VA treatment records that are not currently associated with the claims file.  Records dated through January 7, 2016, are currently of record.  Additionally, the Veteran should be given the opportunity to identify any outstanding records that are pertinent to his remaining claims.

Accordingly, the case is REMANDED for the following action:

1.  Associate any relevant VA treatment records dated after January 7, 2016 with the Veteran's claims file.

2.  Give the Veteran an additional opportunity to identify any outstanding pertinent evidence that has not already been associated with the claims file.  The AOJ should then attempt to obtain those records if the Veteran provides the appropriate authorization.

3.  Thereafter, schedule the Veteran for a VA examination to addresses the current nature and severity of his service-connected diabetes mellitus.  The entire claims file should be reviewed by the reviewing clinician.  

The examiner should report all pertinent symptomatology and findings in detail, to include whether the Veteran's diabetes mellitus requires avoidance of strenuous occupational and recreational activities.

A complete rationale for any opinion offered should be provided.

4.  Thereafter, obtain an addendum opinion from an appropriate medical professional regarding the etiology of the Veteran's sleep apnea.  The claims file must be made available to, and reviewed by, the opinion provider.

This person should then provide an opinion as to whether it is at least as likely as not (a 50 percent probability) the Veteran's sleep apnea is either caused or aggravated by his service-connected renal disease to include hypertension.  Aggravation is defined for this purpose as a worsening of the underlying condition versus a temporary flare-up of symptoms.

The examiner is asked to comment upon the article, Sleep Apnea in Renal Patients, 12 J. Am. Soc Nephrol 2854- 2859 (2001), and any relevance to the Veteran's claim.

The rationale for all opinions expressed should be provided.  If it is not possible to provide the requested opinion(s) without resort to speculation, the examiner must provide the basis for that conclusion.  

5.  Thereafter, readjudicate the issues on appeal.  If the benefits sought remain denied, provide the Veteran and his agent with a supplemental statement of the case and afford them a reasonable opportunity to respond before the file is returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




